DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection device” in claim 1; “guidance unit” in claim 7; and “control means” in claim 9.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites the limitation “the vehicle” in line 5. However, parent claim 1 recites “a vehicle” in line 1, and claim 6 also recites “an imaginary holonomic vehicle” in lines 3-4. It is unclear if “the vehicle” in claim 6 references “a vehicle” in claim 1 or if it references “an imaginary holonomic vehicle” in claim 6. For the purpose of examination, Examiner has adopted the understanding that “the vehicle” in claim 6 further defines “a vehicle” introduced in claim 1 line 1.

Regarding claim 7, the term “close” in line 2 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose (US 20170285643 A1) in view of An (WO 2020181727 A1).

Regarding claim 1, Ichinose teaches a vehicle control system configured to cause a vehicle to arrive at an object with satisfying required conditions for a position and orientation of the vehicle in a two-dimensional plane when the vehicle arrives at the object corresponding to a position and orientation of the object in the two-dimensional plane (Ichinose, Pages 2-3 Paragraph 0023 “detection of the pallet 100 and generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, θo))… causes the laser range sensor 26 to detect the location and the posture of the pallet 100 and generates a pallet data 66. Based on the location and the posture of the pallet 100 (the pallet data 66), the operation device 30 generates a route data (an approaching route data 64) according to which the vehicle body 12 is moved to a location where the forklift truck 10 picks up the pallet”); a control device configured to determine a movement route of the vehicle on the basis of only information indicative of the positional relationship detected by the detection device, wherein the control device includes a first control unit configured to generate a route plan on the basis of information indicative of the positional relationship and determine the movement route according to the route plan (Ichinose, Page 3 Paragraph 0023-0025 “generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, 80)) for the forklift truck 10 to pick up the detected pallet 100. Specifically, the operation device 30 first determines the self location of the forklift truck 10 by measuring distances between the vehicle body 12 and objects that are present in the peripheral area of the forklift truck 10 by the laser range sensors 26, 27 based on a map data 58 that is preliminarily stored in the operation device 30… from the first specified location P1 to the second specified location P2 that is set within the pallet detection area… to move from the first specified location P1 to the second specified location P2 based on the data of the location and the posture of the forklift truck 10 at the first specified location P1 and the data of the location and the posture of the forklift truck 10 at the second specified location P2 to thereby generate a wide speed plan and a wide route plan”); and a second control unit configured to determine the movement route by direct feedback on the basis of information indicative of the positional relationship (Ichinose, Pages 4-5 Paragraph 0030 “According to the present embodiment, as in the case of step S14, the approaching route data 64 is corrected sequentially based on the estimated current location (the self location calculated by the odometry) and the target location Po also while the forklift truck 10 is moving from the current location to the target location Po. In other words, each time the vehicle body 12 moves, deviation is calculated from the current location and the target location Po, and the control command value of the approaching route data 64 (that is, the translation speed and the angular velocity) is corrected through a feedback control”); and the first control unit and the second control unit are provided to be switchable on the basis of the positional relationship, in determining the movement route (Ichinose, Page 5 Paragraph 0031 “firstly the wide route data generation unit 40 generates the wide route data 62 according to which the vehicle body 12 is moved from the first specified location P1 to the second specified location P2 at which the pallet 100 may be detected and determined by the determination unit 42. Then the approaching route data generation unit 44 generates the approaching route data 64 for the movement of the vehicle body 12 from the second specified location P2 to the target location Po… the route data switching unit 46 switches the traveling route for the vehicle body 12 from the wide route data 62 to the approaching route data 64”) [first control unit is mapped to wide route data generation unit; second control unit is mapped to approaching route data generation unit].  
Ichinose does not teach a detection device provided on the vehicle, the detection device being configured to detect a positional relationship between two reference points of the vehicle and two feature points of the object.
An teaches a detection device provided on the vehicle, the detection device being configured to detect a positional relationship between two reference points of the vehicle and two feature points of the object (An, Pages 13-14 Paragraphs 4-1 “when the measuring unit detects two target reference points… if The distance between these two target reference points is the same as the distance between the designated end points on the pallet's fork surface, then the two target reference points are determined to be on the pallet fork surface… when the detected distance between the two target reference points is not the same as the distance between the designated end points on the pallet fork surface”) There are two reference points on the vehicle based on “end points on the pallet fork surface”. It is further assumed that there are two forks.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ichinose with a detection device configured to detect a positional relationship between two reference points on the vehicle and two feature points on the object of An in order to determine vehicle positional requirements to slide the forks into or carry the pallet. Using two reference points on the vehicle forks and two points on the pallet, the forklift is able to compare these points to determine its position with the pallet, whether the forks are completely engaged or not engaged with the pallet. As stated in An, “if the distance between these two target reference points is the same as the distance between the designated end points on the pallet's fork surface, then the two target reference points are determined to be on the pallet fork surface” (An, Page 13, Paragraph 4). 

	Regarding claim 2, the combination of Ichinose and An, as applied to claim 1 above, teaches the control device determines the movement route by the second control unit when the vehicle arrives in a switching region where the vehicle can be caused to arrive at the object with satisfying the conditions under movement and steering constraints of the vehicle (Ichinose, Page 5 Paragraph 0031 “After the approaching route data 64 is generated, the route data switching unit 46 switches the traveling route for the vehicle body 12 from the wide route data 62 to the approaching route data 64. Therefore, at the time of switching the routes for the vehicle body 12, the forklift truck 10 may be moved to the target location Po smoothly without being stopped” AND Figs. 4 and 5 (Element 60 is the switching region)); and determines the movement route by the first control unit when the vehicle is outside the switching region (Ichinose, Page 5 Paragraph 0031 “According to the forklift truck 10 of the present embodiment, firstly the wide route data generation unit 40 generates the wide route data 62 according to which the vehicle body 12 is moved from the first specified location P1 to the second specified location P2 at which the pallet 100 may be detected and determined by the determination unit 42” AND Figs. 4 and 5 (Element 60 is the switching region)).  

	Regarding claim 3, the combination of Ichinose and An, as applied to claim 1 above, teaches the switching region is facing the object with respect to the orientation of the object (Ichinose, Pages 2-3 Paragraph 0023 “When the vehicle body 12 enters the pallet detection area 60, the operation device 30 causes the laser range sensor 26 to detect the location and the posture of the pallet 100 and generates a pallet data 66. Based on the location and the posture of the pallet 100 (the pallet data 66), the operation device 30 generates a route data (an approaching route data 64) according to which the vehicle body 12 is moved to a location where the forklift truck 10 picks up the pallet 100” AND Figs. 4 and 5 (Element 60 is the switching region)).  

	Regarding claim 4, the combination of Ichinose and An, as applied to claim 1 above, teaches the switching region is predetermined on the basis of specifications of the vehicle (Ichinose, Pages 2-3 Paragraph 0023 “set in a scanning range (a pallet detection area 60) in which the laser range sensor 26 may detect the pallet 100”).  

Regarding claim 5, the combination of Ichinose and An, as applied to claim 1 above, teaches the first control unit updates the route plan at a predetermined time period (Ichinose, Page 3 Paragraph 0025-0026 “Subsequently, based on the generated wide speed plan and the wide route plan, the operation device 30 calculates a wide target location and a wide target posture (the wide route data 62) at different specified points of time while the vehicle body 12 is moving from the first specified location P1 to the second specified location P2… the wide route data 62 is corrected sequentially based on the estimated current self location of the forklift truck 10 and the second specified location P2 while the forklift truck 10 is moving from the first specified location Pl to the second specified location P2”). 
 
Regarding claim 7, the combination of Ichinose and An, as applied to claim 1 above, teaches a guidance unit configured to guide the vehicle to move close to the object when the object is outside a detection range of the detection device (Ichinose, Pages 2-3 Paragraph 0023-0026 “The operation device 30 then performs calculations to generate a route data (a wide route data 62) according to which the forklift 10 is moved from a first specified location P1 (X1, Y1, θ1) or the initial location of the forklift truck 10 to a second specified location P2 (X2, Y2, θ2) set in a scanning range (a pallet detection area 60) in which the laser range sensor 26 may detect the pallet 100… The following will describe the operation of the operation device 30 and the control device 32 to move the forklift truck 10 to the location for picking up the pallet 100”).  

Regarding claim 8, Ichinose teaches a vehicle control method for causing a vehicle to arrive at an object with satisfying required conditions for a position and orientation of the vehicle in a two-dimensional plane when the vehicle arrives at the object corresponding to a position and orientation of the object in the two-dimensional plane (Ichinose, Pages 2-3 Paragraph 0023 “detection of the pallet 100 and generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, θo))… causes the laser range sensor 26 to detect the location and the posture of the pallet 100 and generates a pallet data 66. Based on the location and the posture of the pallet 100 (the pallet data 66), the operation device 30 generates a route data (an approaching route data 64) according to which the vehicle body 12 is moved to a location where the forklift truck 10 picks up the pallet”); and determining a movement route on the basis of only information indicative of the positional relationship detected in the detecting, wherein in the determining, a first control, in which a route plan is generated on the basis of information indicative of the positional relationship and the movement route is determined according to the route plan (Ichinose, Page 3 Paragraph 0023-0025 “generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, 80)) for the forklift truck 10 to pick up the detected pallet 100. Specifically, the operation device 30 first determines the self location of the forklift truck 10 by measuring distances between the vehicle body 12 and objects that are present in the peripheral area of the forklift truck 10 by the laser range sensors 26, 27 based on a map data 58 that is preliminarily stored in the operation device 30… from the first specified location P1 to the second specified location P2 that is set within the pallet detection area… to move from the first specified location P1 to the second specified location P2 based on the data of the location and the posture of the forklift truck 10 at the first specified location P1 and the data of the location and the posture of the forklift truck 10 at the second specified location P2 to thereby generate a wide speed plan and a wide route plan”); and a second control, in which the movement route is determined by direct feedback on the basis of information indicative of the positional relationship (Ichinose, Pages 4-5 Paragraph 0030 “According to the present embodiment, as in the case of step S14, the approaching route data 64 is corrected sequentially based on the estimated current location (the self location calculated by the odometry) and the target location Po also while the forklift truck 10 is moving from the current location to the target location Po. In other words, each time the vehicle body 12 moves, deviation is calculated from the current location and the target location Po, and the control command value of the approaching route data 64 (that is, the translation speed and the angular velocity) is corrected through a feedback control”); are switchable on the basis of the positional relationship in determining the movement route (Ichinose, Page 5 Paragraph 0031 “firstly the wide route data generation unit 40 generates the wide route data 62 according to which the vehicle body 12 is moved from the first specified location P1 to the second specified location P2 at which the pallet 100 may be detected and determined by the determination unit 42. Then the approaching route data generation unit 44 generates the approaching route data 64 for the movement of the vehicle body 12 from the second specified location P2 to the target location Po… the route data switching unit 46 switches the traveling route for the vehicle body 12 from the wide route data 62 to the approaching route data 64”) [first control unit is mapped to wide route data generation unit; second control unit is mapped to approaching route data generation unit].  
Ichinose does not teach detecting a positional relationship between two reference points of the vehicle and two feature points of the object, provided in the vehicle.
An teaches detecting a positional relationship between two reference points of the vehicle and two feature points of the object, provided in the vehicle (An, Pages 13-14 Paragraphs 4-1 “when the measuring unit detects two target reference points… if The distance between these two target reference points is the same as the distance between the designated end points on the pallet's fork surface, then the two target reference points are determined to be on the pallet fork surface… when the detected distance between the two target reference points is not the same as the distance between the designated end points on the pallet fork surface”) There are two reference points on the vehicle based on “end points on the pallet fork surface”. It is further assumed that there are two forks.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ichinose with detecting a positional relationship between two reference points on the vehicle and two feature points on the object of An in order to determine vehicle positional requirements to slide the forks into or carry the pallet. Using two reference points on the vehicle forks and two points on the pallet, the forklift is able to compare these points to determine its position with the pallet, whether the forks are completely engaged or not engaged with the pallet. As stated in An, “if the distance between these two target reference points is the same as the distance between the designated end points on the pallet's fork surface, then the two target reference points are determined to be on the pallet fork surface” (An, Page 13, Paragraph 4). 

Regarding claim 9, Ichinose teaches a non-transitory computer-readable recording medium storing a program (Ichinose, Pages 2-3 Paragraph 0023 “The operation device 30 is operable to execute a program stored in a memory of the operation device 30 to cause the laser range sensor 26 to operate for detection of the pallet 100 and generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, θo)) for the forklift truck 10 to pick up the detected pallet 100”); implement a function that causes a vehicle to arrive at an object with satisfying required conditions for a position and orientation of the vehicle in a two-dimensional plane when the vehicle arrives at the object corresponding to a position and orientation of the object in the two-dimensional plane (Ichinose, Pages 2-3 Paragraph 0023 “detection of the pallet 100 and generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, θo))… causes the laser range sensor 26 to detect the location and the posture of the pallet 100 and generates a pallet data 66. Based on the location and the posture of the pallet 100 (the pallet data 66), the operation device 30 generates a route data (an approaching route data 64) according to which the vehicle body 12 is moved to a location where the forklift truck 10 picks up the pallet”); a control means configured to determine a movement route on the basis of only information indicative of a positional relationship detected by a detection device provided on the vehicle (Ichinose, Page 3 Paragraph 0023-0025 “generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, 80)) for the forklift truck 10 to pick up the detected pallet 100. Specifically, the operation device 30 first determines the self location of the forklift truck 10 by measuring distances between the vehicle body 12 and objects that are present in the peripheral area of the forklift truck 10 by the laser range sensors 26, 27 based on a map data 58 that is preliminarily stored in the operation device 30… from the first specified location P1 to the second specified location P2 that is set within the pallet detection area… to move from the first specified location P1 to the second specified location P2 based on the data of the location and the posture of the forklift truck 10 at the first specified location P1 and the data of the location and the posture of the forklift truck 10 at the second specified location P2 to thereby generate a wide speed plan and a wide route plan”); wherein the control means includes a first control unit configured to generate a route plan on the basis of information indicative of the positional relationship and determine the movement route according to the route plan (Ichinose, Page 3 Paragraph 0023-0025 “generates a route data according to which the forklift truck 10 is moved to a position (target location Po (Xo, Yo, 80)) for the forklift truck 10 to pick up the detected pallet 100. Specifically, the operation device 30 first determines the self location of the forklift truck 10 by measuring distances between the vehicle body 12 and objects that are present in the peripheral area of the forklift truck 10 by the laser range sensors 26, 27 based on a map data 58 that is preliminarily stored in the operation device 30… from the first specified location P1 to the second specified location P2 that is set within the pallet detection area… to move from the first specified location P1 to the second specified location P2 based on the data of the location and the posture of the forklift truck 10 at the first specified location P1 and the data of the location and the posture of the forklift truck 10 at the second specified location P2 to thereby generate a wide speed plan and a wide route plan”); and a second control unit configured to determine the movement route by direct feedback on the basis of information indicative of the positional relationship (Ichinose, Pages 4-5 Paragraph 0030 “According to the present embodiment, as in the case of step S14, the approaching route data 64 is corrected sequentially based on the estimated current location (the self location calculated by the odometry) and the target location Po also while the forklift truck 10 is moving from the current location to the target location Po. In other words, each time the vehicle body 12 moves, deviation is calculated from the current location and the target location Po, and the control command value of the approaching route data 64 (that is, the translation speed and the angular velocity) is corrected through a feedback control”); and the first control unit and the second control unit are switchable on the basis of the positional relationship in determining the movement route (Ichinose, Page 5 Paragraph 0031 “firstly the wide route data generation unit 40 generates the wide route data 62 according to which the vehicle body 12 is moved from the first specified location P1 to the second specified location P2 at which the pallet 100 may be detected and determined by the determination unit 42. Then the approaching route data generation unit 44 generates the approaching route data 64 for the movement of the vehicle body 12 from the second specified location P2 to the target location Po… the route data switching unit 46 switches the traveling route for the vehicle body 12 from the wide route data 62 to the approaching route data 64”) [first control unit is mapped to wide route data generation unit; second control unit is mapped to approaching route data generation unit].
Ichinose does not teach the detection device being configured to detect a positional relationship between two reference points of the vehicle and two feature points of the object.
	An teaches the detection device being configured to detect a positional relationship between two reference points of the vehicle and two feature points of the object (An, Pages 13-14 Paragraphs 4-1 “when the measuring unit detects two target reference points… if The distance between these two target reference points is the same as the distance between the designated end points on the pallet's fork surface, then the two target reference points are determined to be on the pallet fork surface… when the detected distance between the two target reference points is not the same as the distance between the designated end points on the pallet fork surface”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ichinose with a detection device configured to detect a positional relationship between two reference points on the vehicle and two feature points on the object of An in order to determine vehicle positional requirements to slide the forks into or carry the pallet. Using two reference points on the vehicle forks and two points on the pallet, the forklift is able to compare these points to determine its position with the pallet, whether the forks are completely engaged or not engaged with the pallet. As stated in An, “if the distance between these two target reference points is the same as the distance between the designated end points on the pallet's fork surface, then the two target reference points are determined to be on the pallet fork surface” (An, Page 13, Paragraph 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichinose and An, as applied to claim 1 above, and further in view of Hance (US 20180029797 A1). 

Regarding claim 6, the combination of Ichinose and An, as applied to claim 1 above, teaches the second control unit sets an intermediate point between an arrival target position and a self-position on a movement route and generates a movement route for moving the vehicle to the arrival target position through the intermediate point (Ichinose, Page 4 Paragraph 0028 “Subsequently, based on the generated approaching speed plan and the approaching route plan, the operation device 30 calculates the approaching target location and the approaching target posture (the approaching route data 64) at specified points of time while the vehicle body 12 is moving toward the target location Po”). 
The combination of Ichinose and An does not teach an imaginary holonomic vehicle capable of movement in all directions. 
Hance teaches an imaginary holonomic vehicle capable of movement in all directions (Hance, Page 4 Paragraph 0045 “In some embodiments, some of the robotic devices can be made mobile by coupling with a wheeled base, a holonomic base (e.g., a base that can move in any direction)”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ichinose with an imaginary holonomic vehicle capable of movement in all directions of Hance in order to move objects with ease. A holonomic base is able to rotate and translate in all different directions. This increases the speed and makes moving objects with a vehicle easier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17/142,732, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        
	
/ANSHUL SOOD/Primary Examiner, Art Unit 3669